Citation Nr: 9922980	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-10 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to improved disability pension benefits based on 
income.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.  This is an appeal from a March 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, that the veteran was not entitled to 
improved disability pension benefits due to excess income.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran had been in receipt of improved disability 
pension benefits for many years.  In July 1994, his award was 
terminated, effective in February 1991 due to excess income.  
This created an overpayment in his account.  The overpayment 
was later written off. 

3.  In February 1998, the veteran reopened his claim for 
improved disability pension benefits.

4.  He indicated that he was married but not living with his 
spouse and that he did not contribute to his spouse's 
support.

5.  The veteran reported that his income consisted of 
railroad retirement benefits of $735 per month.  He later 
indicated that the railroad retirement benefits were $733 per 
month.  He indicated that he had no medical expenses.

6.  The evidence establishes that the veteran's net countable 
income was in excess of $8,665, effective in March 1998.  




CONCLUSION OF LAW

The veteran was not entitled to improved disability pension 
as of March 1998 due to excess income.  38 U.S.C.A. §§ 1503, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  

The record reflects that the veteran had been in receipt of 
improved disability pension benefits for many years.  In July 
1994, his award was terminated, effective in February 1991 
due to excess income.  This action created an overpayment in 
his account.  The overpayment was later written off by the 
regional office.  

In February 1998, the veteran reopened his claim for improved 
disability pension benefits.  He indicated that he was 
married but not living with his spouse.  He stated that he 
had not contributed any amount toward his spouse's support 
during the previous 12 months.  He indicated that his income 
consisted of railroad retirement benefits of $735 per month.  

During the course of a hearing on appeal conducted in 
September 1998, the veteran indicated that his railroad 
retirement was $733 per month after taxes.  He indicated that 
he did not have any out-of-pocket medical expenses since he 
obtained all of his medical treatment at a VA medical center.  

The maximum annual rate of improved disability pension for a 
veteran without dependents was  $8,665, effective in December 
1997.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(a).  

The maximum rate of improved disability pension is reduced by 
the countable annual income of the veteran.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.23(b).  

A veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the 
veteran's dependent unless the spouse receives reasonable 
support contributions from the veteran.  38 C.F.R. § 3.23(d).  

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income for the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

There will be excluded from a veteran's annual income amounts 
equal to amounts paid by the veteran for unreimbursed medical 
expenses to the extent that such amounts exceed 5 percent of 
the maximum annual rate of pension payable to the veteran 
(including increased pension for family members but excluding 
increased pension due to aid and attendance).  38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.272.  

In this case, the evidence reflects that, as of early 1998, 
the veteran's income consisted of his railroad retirement 
benefits of $733 per month or $8,796 per year.  That was his 
net amount after taxes were deducted; however, even that 
amount was in excess of the maximum permitted for entitlement 
to improved disability pension of $8,665 which was effective 
at that time.  Since the veteran and his wife do not reside 
together and are apparently estranged and he does not provide 
any amount toward her support, she may not be considered his 
dependent for purposes of improved disability pension.  The 
veteran has also related that he receives all of his medical 
treatment at a VA medical center and, therefore, does not 
have any medical expenses which might be used to reduce his 
countable income.  Accordingly, under the circumstances, the 
evidence establishes that the veteran was not entitled to 
improved disability pension as of early 1998 due to excess 
income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.23, 3.271, 
3.272.  

The veteran has indicated that he has disabilities including 
high blood pressure and needs additional financial assistance 
badly.  However, although it is unfortunate that the veteran 
has health and financial problems, those matters would not be 
determinative of the issue under consideration.  As indicated 
previously, entitlement to improved disability pension is 
based, in part, upon the amount of a veteran's income and the 
veteran's countable income is in excess of the statutory 
limit for entitlement to that benefit.  Thus, favorable 
action in connection with the veteran's appeal is not in 
order.  


ORDER

Entitlement to improved disability pension based on income is 
not established.  The appeal is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

